UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7233



JOHN DOUGLAS ALEXANDER,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, Republic Tobacco Company; JOHN DOE,
Brown & Williamson Tobacco Corporation,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-2786-6-20)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Douglas Alexander, Appellant Pro Se.       William Alexander
Coates, LOVE, THORNTON, ARNOLD & THOMASON, Greenville, South Caro-
lina; Lewis Walter Tollison, III, Rivers Samuel Stilwell, NELSON,
MULLINS, RILEY & SCARBOROUGH, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Douglas Alexander appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint.   We have reviewed the record and the district court’s

opinion and the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Alexander v. Doe, No. CA-97-2786-6-20 (D.S.C.

July 28, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2